Case: 19-30801      Document: 00515540043         Page: 1    Date Filed: 08/25/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 19-30801                                FILED
                                  Summary Calendar                        August 25, 2020
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MATTHEW MATTHEWS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:18-CR-347-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Matthew Matthews pleaded guilty to possessing a firearm after having
been convicted of a felony and now appeals the 70-month sentence imposed.
Matthews argues that the district court improperly enhanced his sentence
pursuant to U.S.S.G. § 2K2.1(b)(6(B)) and also imposed a substantively
unreasonable sentence.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30801     Document: 00515540043     Page: 2   Date Filed: 08/25/2020


                                  No. 19-30801

      We review the district court’s interpretation and application of the
Sentencing Guidelines de novo and its factual findings for clear error. United
States v. Coleman, 609 F.3d 699, 708 (5th Cir. 2010). Section 2K2.1(b)(6)(B) of
the Sentencing Guidelines provides for a four-level enhancement when the
Government shows by a preponderance of the evidence that a defendant’s
possession of a firearm “facilitated, or had the potential of facilitating another
felony offense and that the defendant used or possessed the firearm in
connection with that offense.”     Id. (internal quotation marks and citation
omitted). Matthews argues that there was not sufficient evidence to sustain
the enhancement based on his commission of a drug offense. However, he has
abandoned any challenge to the alternative determination that the
enhancement was proper based on his commission of an aggravated felony.
United States v. Green, 964 F.2d 365, 371 (5th Cir. 1992); Brinkmann v. Dallas
Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). A guidelines
enhancement can be sustained on any ground supported by the record,
regardless of whether the district court relied upon those grounds. See United
States v. Jackson, 453 F.3d 302, 308 n.11 (5th Cir. 2006). The record provides
sufficient facts to prove, by a preponderance of the evidence, that Matthews
committed aggravated assault, and he does not provide any evidence to rebut
the reliability of the evidence. See United States v. Zuniga, 720 F.3d 587, 590-
91 (5th Cir. 2013).
      We consider the substantive reasonableness of a sentence imposed under
an abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007).
Matthews argues the district court did not properly consider his request for a
downward departure.       We lack jurisdiction to review the denial of the
downward departure because nothing in the record suggests that the district
court believed that it lacked authority to depart. See United States v. Tuma,



                                        2
    Case: 19-30801    Document: 00515540043    Page: 3   Date Filed: 08/25/2020


                                No. 19-30801

738 F.3d 681, 691 (5th Cir. 2013). Furthermore, we presume that a within-
guidelines sentence, like Matthews’s, is reasonable. United States v. Jenkins,
712 F.3d 209, 214 (5th Cir. 2013). The district court considered Matthews’s
mitigation arguments, the evidence, and the 18 U.S.C. § 3553(a) factors before
determining that a sentence at the low end of the Guidelines was appropriate.
Matthews fails to rebut the presumption of reasonableness attached to his
sentence by showing that the district court relied on an irrelevant or improper
factor or erred in balancing the sentencing factors. Jenkins, 712 F.3d at 214.
      The judgment of the district court is AFFIRMED.




                                      3